DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 17, 2021 has been entered.  Claims 1, 5, and 8 remain pending in the application.  Applicant’s amendments have presented new claim objections and rejections under 35 U.S.C. 112(a).

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:
“users health” is best understood to be a plural possessive, and thus intended to read as “users’ health”
“that matches” should read as “that match”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s computer-implemented algorithm for comparing the values of parameters having an impact on users’ health with a learning model to determine the categories for selection of the ranges of the values lacks written description support.  The term “learning model” is only described in paragraphs 023, 025, and 029, wherein the most detail provided is only a recitation that values may be compared with a learning model specifying criteria for the ranges.  No portion of Applicant’s disclosure adequately discloses details of the learning model necessary to determine a category for the values of parameters having an impact on users’ health. Applicant has not disclosed any particular process or algorithm that uses the parameter values for determination of categories of selection of the ranges of the values, nor a particular relationship between the learning model and the values of the parameters other than using the term “compare… with a learning model.”  Ultimately, the specification is written generically such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (see MPEP §2161.01).  In the context of software steps, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations which are directed towards mental processes, explained as follows: 
collecting spatio-temporal information of joints of a user pertaining to a Single Limb Stance (SLS) duration, body joint vibration, and body sway area;
Collecting particular information is a process which can be performed in the mind or by hand through any non-novel or common means; the limitation is a mere recitation of data-gathering. 
assessing… a sway of Center of Mass (CoM) using a specific algorithm/model (Statistically Equivalent Serial Chain (SESC));
The term “using” is sufficiently broad enough to allow the above limitation to be performed in the mind since it is not the algorithm/model itself being performed or created in the mind, but merely gathering the output of data therefrom.  For example, to collect particular data (sway of CoM), one merely needs to observe the result of calculations carried out by the algorithm/machine intended to produce such an output.  
calculating a body sway area using another specific algorithm (convex hull) utilizing the previously gathered data of sway of CoM;
“Using” another specific algorithm (convex hull) with the output of another algorithm (sway of CoM calculated previously from SESC) to obtain another type of data (body sway area) is a mere extension of a data-gathering step.
determining whether the metrics of SLS duration, body joint vibration, and body sway area fall under at least one category respective to each metric by comparing values of each metric to a membership function range corresponding to that metric, wherein the corresponding membership function range refers to classification under a category defined by a range of values;
The step of “determining” is sufficiently broad enough to be performed in the mind or by hand.  Applicant’s Specification, Page 9, demonstrates an example classification that indicates that such a process is capable of being performed in the mind:
“SLS duration: Poor: 8 to 25 sec, [Average]: 20 to 40 sec, Good: 35 - 85 sec, Excellent: 80 to 120 sec. 
Body (Hip) Joint vibration: Poor: 0 to 5, Average: 5 to 15, Good: 15 to 35, Excellent: 30 to 50. 
CoM sway area: Poor: 16 to 25; Average: 8 to 16; Good: 4to 8; Excellent: 0 to 4."
Given the above ranges and categories of membership functions particular to each metric, and upon observation of an SLS duration of, e.g., 30 seconds, one is capable of referring to the above information and classifying an SLS duration of 30 seconds as “Average.” 
comparing values of parameters having an impact on users’ health with a learning model to determine the categories for selection of the ranges of the values and determining ranges for the membership functions of SLS duration, body joint vibration, and the body sway area that match the collected values of the parameters
Comparing the parameters with a learning model to determine appropriate categories for the ranges of the membership functions of specific movement parameters can be performed via simple observation after performing extra-solution activity of processing the data with a learning model.  The term “dynamically” does not possess any time construct; therefore, the step of “dynamically” determining a particular piece of data can be performed in response to any particular change in the data, wherein such a menial consideration may easily be performed in the human mind. 
The claim limitation further recites a mere comparison of gathered data (“parameters having impact on user’s health”) with an already established learning model (understood to mean the output of the learning model), which is also a process that can be performed in the human mind since the limitation recites a mere comparison step.  For example, a learning model may already be trained to output the relationship between a membership function range and a particular health parameter.  The claim does not state details of constructing a particular learning model, but merely states comparison to one already established to specify criteria for selecting the ranges.
dynamically generating a postural stability index score for said user, based on said determined at least one category of the SLS duration, the body joint vibration, the body sway area, and at least one rule… wherein the postural stability index score is generated by combining the range of membership functions of the SLS duration, the body joint vibration, and the body sway area using Fuzzy logic technique based on the at least one rules; and
See above regarding the term “dynamically.”
The term “at least one” drastically simplifies the claim limitations to be capable of being performed in the mind.  One may gather only one category of a particular metric (for example, “SLS duration = Poor”), which would produce a singular fuzzy set, making determination of a postural stability score by observation of fuzzy rules trivial:
	“If SLS duration is poor, then postural stability is poor.”
In the case that more than one category is utilized to produce a postural stability score, a table of fuzzy logic rules can be observed by a user to compare categories against to determine a postural stability score.  For example, given an exemplary subset of a possible set of predefined fuzzy rules: 
“If SLS duration is poor, body joint vibration is good, and CoM sway area is poor, then postural stability is poor”
Similar to the learning model claim limitations, all that is being performed is comparison of at least one point of data to an already established model.
Automatically assessing, via the one or more hardware processors, postural stability of said user, based on said postural stability index score, and providing the assessment of postural stability as output to the user.
Similarly to the term “dynamically,” the term “automatically” also does not possess any time construct, and allows the determination to be performed after any amount of time after having observed and gathered the necessary data, allowing the process to be performed in the human mind.
Providing an assessment of a postural stability based on an index score is also a feature which can be performed by mind or by hand. 
Thus, the above limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover a mental process, but for the recitation of generic computer components. That is, other than reciting “via one or more hardware processors,” the claims encompass limitations which can be performed in the human mind or by hand. 
This judicial exception is not integrated into a practical application.  In particular, the claim(s) recite the additional elements of generic computer components (“one or more hardware processors,” “processor,” “memory module,” “non-transitory machine readable information storage mediums”), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A non-generic machine, structure, or element that would perform these steps is also not mentioned. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of outputting an assessment to the user is a recitation of a generic computer function of data output.
In summary, the additional claims do not include any additional elements that show an integration into a practical application or significantly more than the abstract idea itself.
Thus, the claims are not patent eligible.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments:
Applicant’s Remarks, page 4: there is a specific improved technique of assessing postural stability
The assessment of postural stability is the abstract idea itself, and not the improvement.  Limitation concepts that are indicative of integration into a practical application are:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Aspect(s) of the invention outside of the abstract idea must be recognized as the improvement; otherwise, the claims are still directed to a mental process. 
Applicant’s remarks, page 5: using a learning model is a step that cannot be performed in human mind. 
Applicant has not presented factual support as to why the claimed processes/algorithms cannot be performed in the human mind or by pen-and-paper practice; thus, Applicant’s arguments amount to mere conclusory statements.  Furthermore, the claims merely state the use of an algorithm, and not the construction of a particular algorithm to perform the claimed functions, wherein the mere use of a general and non-specific learning model and manipulation of data with such a model would be considered an additional step of data processing.  Applicant’s claim of “comparing to a learning model” reads upon a mere linking to a technological field.
Applicant’s remarks , page 6: spatio-temporal information cannot be obtained by the human mind for input into these algorithms. 
The term “spatio-temporal information” has the broadest reasonable interpretation of any information relating space and time.  One can observe a subject’s joints in three dimensions over time, however crudely, and track their locations in various dimensions since the claim does not further define the information which is acquired to be information which cannot be obtained simply through observation.  Furthermore, Applicant’s argument is directed to an extra-solution step of data-gathering, with no recitation of a specific sensor to do so.
Applicant’s remarks, page 7: when viewed as a whole, there are a series of highly specific steps, and their order of processing sort of matters.
As explained above, none of the limitations of the claims have been written in such a way that the claimed processes cannot be performed in the human mind or by pen and paper practice.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting broadly-recited spatio-temporal information of the joints to derive an observation therefrom, i.e., an assessment of postural stability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791